DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-9, 14-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella (US 20140031044 A1) in view of Nammi et al. (“Nammi”) (US 20160219457 A1).

Regarding claim 1, Mazzarella teaches:
[Figure 1-2, RNC e.g. RNC 122 ¶0023-26, being the base RNC with hardware ¶0042], connected to a base station [Figure 1, base stations connected to each RNC such as 122] wherein the TCU switching method comprises: 
receiving a first device message from a first device located in a vehicle [¶0023-25, a receiving RNC receives measurement report from UE 104, UE may be a vehicle and ¶0022 user may be located on a train or vehicle with route as in Figure 2, and this is message forwarded to a base RNC 122 thus the base RNC receives the device message from the user device]; 
determining a first location of the first device based on the first device message [location extracted from measurement report thus determined at base RNC ¶0023-33]; 
sending first message to a second TCU when the first location is in an information exchange area [¶0024-28, a first message sent by base RNC i.e. first TCU to neighbor being 124 second TCU, when traveling UE is in information exchange area, this area being the area made up of regions 220, 222, 224 in Figure 2], wherein the first TCU is associated with a first management and control area [¶0022-26 RNC 122 is base RNC associated with first management and control area considered to comprise areas 222], wherein the first management and control area comprises a first sub-area in the information exchange area [Figure 2 122 is associated with first management and control area 222 which is considered a sub-area in information exchange area comprising 220, 222, 224], wherein the second TCU is a neighbor TCU to the first TCU in a traveling direction of the vehicle [Figure 2 Neighbor device 124 is second TCU neighboring TCU 122 in direction see 202 to 203 ¶0022], wherein the second TCU is associated with a second management and control area [figure 2, RNC 124 with second management and control area 224], and wherein the second management and control area comprises a second sub-area in the information exchange area [Figure 2 Examiner considers 224 to be sub-area within information exchange area that comprises all three regions 220, 222, 224]; and handing over the first device to the second TCU when the first location meets a first preset condition [¶023-41, hand over to future RNC 124 i.e. second TCU when first location meets first preset condition e.g. location 204C ¶0023-26].
[¶0124-125, wherein measurement reports received at RNC from the UE forwarded to neighbor RNCs i.e. TCUs for facilitating handovers].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella such that the handover notification includes device information as received from the device. Mazzarella teaches sending various information for facilitating a handover including information that may be included the measurement report from the UE but does not expressly teach the same information as received. It would have been obvious to modify this message to include at least information received in the measurement report to the target TCU as in Nammi to avoid need for again reporting this information by the UE to the new TCU ¶0125 of Nammi.

Regarding claim 2, Mazzarella-Nammi teaches:
The TCU switching method of claim 1, wherein the first preset condition is that the first location is in the second sub-area [Mazzarella ¶024-25, mobile handed over to 124 second TCU at location 204C within second sub-area as in Figure 2 224].

Regarding claim 3, Mazzarella-Nammi
The TCU switching method of claim 1.
Mazzarella in this embodiment teaches a preset condition being location 204C however Figure 2 does not expressly show the mobile being handed over while within first sub-area.
Mazzarella in Figure 3 teaches wherein the first preset condition is that the first location is in the first sub-area and a distance between the first location and a boundary line between the first sub-area and the second sub-area is less than a preset distance when a message type of the first device message is a transaction message [¶0025-33, Figure 3, mobile device expressly handed over to e.g. second TCU RNC 126 at location 304C which is shown to be within first sub-area 322, and boundary line is edge of region 322, thus distance between mobile at 304C and edge of 322 is less than preset distance e.g. the distance of the radius of the coverage region 322 as set by RNC evidenced in Figure 3 by the dotted lines, and a message type of the message e.g. the measurement report from the UE is considered a transaction message as this term is not defined other than being “emergent” in the specification].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Mazzarella such that the handover occurs in the section of the first sub-area as in Figure 3. It would have been obvious to implement the handover at the specified region within the preset distance as in Mazzarella in order that proper route determined by base station and handover prepared in advance ¶0025-26.

Regarding claim 4, Mazzarella-Nammi teaches:
The TCU switching method of claim 1.
Mazzarella in this embodiment teaches a preset condition being location 204C however Figure 2 does not expressly show the mobile being handed over while within first sub-area.
Mazzarella in Figure 3 teaches wherein the first preset condition is that the first location is in the first sub-area and a distance between the first location and a boundary line between the first sub-area and the second sub-area is less than a preset distance and the first TCU has a transaction message to send to the first device [¶0025-33, Figure 3, mobile device begins handover process upon entering 322, wherein RNC 122 sends to second TCU RNC 126 a handover plan, mobile device 304B in first sub-area 322, and boundary line is edge of region 322, thus distance between mobile at 304C and edge of 322 is less than preset distance e.g. the distance of the radius of the coverage region 322 as set by RNC evidenced in Figure 3 by the dotted lines, and a base RNC i.e. first TCU has transaction message to send to the first device being the handover plan as in ¶0036 which can be considered a transaction message and sent to mobile device, considered to mean the first TCU has at one point during the determination a transaction message to send thus fulfilling the condition].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Mazzarella such that the handover occurs in the section of the first sub-area as in Figure 3. It would have been obvious to implement the handover at the specified 

Regarding claim 5, Mazzarella-Nammi teaches:
The TCU switching method of claim 1 further comprising delaying handover when the first location of the first device meets the first preset condition, and a message sending and receiving status of the first TCU meets a third preset condition [Mazzarella ¶0037-41, base RNC may detect UE in location meeting first preset condition i.e. within one of cells 220, 222, 224 areas, and lists several condition including third preset condition related to message sending and receiving status of first TCU e.g. an active status as the first TCU is capable of receiving and sending a message and the preset condition is not yet defined].

Regarding claim 6, Mazzarella-Nammi teaches:
The TCU switching method of claim 5, wherein the third preset condition is that the first TCU has not responded to a transaction message from the first device in the first sub-area [Mazzarella ¶0037-41 base RNC receives measurement information i.e. transaction message from UE and as in ¶0041 has not responded to the transaction message, thus the third preset condition is true and the handover is delayed, in other words there is no teaching of the base station responding to a transaction message, thus this preset condition is true when delaying the handover as in ¶0041, the RNC 122 first TCU not responding thus delaying the handover].

Regarding claim 8, Mazzarella-Nammi teaches:
The TCU switching method of claim 1, wherein the information exchange area is based on a risk analysis requirement [risk analysis requirement is not defined thus Mazzarella ¶0021 the requirement to maintain connectivity of device is considered risk analysis requirement and information exchange area comprising the coverage regions is based on this requirement, examiner notes there is no step of determining a risk analysis requirement or what this term entails, thus maintaining connectivity and the regions in Figure 2 set up in order to fulfill this considered based on risk analysis requirement of losing connectivity, and the information exchange area is at least broadly based on coverage regions in Figure 2 being overlapping as the coverage regions do overlap thus this requirement is fulfilled].

Regarding claim 9, Mazzarella-Nammi teaches:
The TCU switching method of claim 1, wherein the information exchange area comprises a part of a coverage area of the base station that does not overlap with a coverage area of another base station or the information exchange area comprises at least an overlapping area between a coverage area of an edge base station of the first TCU and a coverage area of an edge base station of the second TCU [Mazzarella Figure 2 information exchange area comprising 220, 222, 224 includes overlapping area of 222 and 224 wherein each RNC or TCU is associated with a base station as in Figure 1].

Regarding claim 14, Mazzarella teaches:
A transportation control unit (TCU) switching apparatus of a first TCU, comprising:
A processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the TCU switching apparatus [Figure 1-2, RNC e.g. RNC 122, being the base RNC known to comprise the hardware claimed, ¶0042 hardware] to be configured to:
receive a first device message from a first device located in a vehicle [¶0023-25, a receiving RNC receives measurement report from UE 104, UE may be a vehicle and ¶0022 user may be located on a train or vehicle with route as in Figure 2, and this is message forwarded to a base RNC 122 thus the base RNC receives the device message from the user device]; determine a first location of the first device based on the first device message [location extracted from measurement report thus determined at base RNC ¶0024-33]; send a message of the first device to a second TCU when the first location is in an information exchange area [¶0024-28, a first message sent by base RNC i.e. first TCU to neighbor being 124 second TCU, when traveling UE is in information exchange area, this area being the area made up of regions 220, 222, 224 in Figure 2], wherein the first TCU is associated with a first management and control area [¶0022-26 RNC 122 is base RNC associated with first management and control area considered to comprise areas 222], wherein the first [Figure 2 122 is associated with first management and control area 222 which is considered a sub-area in information exchange area comprising 220, 222, 224], and wherein the second TCU is a neighbor TCU to the first TCU in a traveling direction of the vehicle [Figure 2 Neighbor device 124 is second TCU neighboring TCU 122 in direction see 202 to 203 ¶0022], wherein the second TCU is associated with a second management and control area [figure 2, RNC 124 with second management and control area 224], and wherein the second management and control area comprises a second sub-area in the information exchange area [Figure 2 Examiner considers 224 to be sub-area within information exchange area that comprises all three regions 220, 222, 224]; and hand over the first device to the second TCU when the first location meets a first preset condition [¶023-30, hand over to future RNC 124 i.e. second TCU when first location meets first preset condition e.g. location 204C ¶0023-26].
Mazzarella teaches handing over a device in a vehicle to future TCUs but does not expressly teach forwarding a message received from the first device to the second TCU however Nammi teaches sending the first device message to a second TCU [¶0124-125, wherein measurement reports received at RNC from the UE forwarded to neighbor RNCs i.e. TCUs for facilitating handovers].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella such that the handover notification includes device information as received from the device. Mazzarella teaches sending various information for facilitating a handover including information that may be included the measurement report from the UE but does not expressly teach the same information as received. It would have been obvious to modify this message to include at least information received in the measurement report to the target TCU as in Nammi to avoid need for again reporting this information by the UE to the new TCU ¶0125 of Nammi.

Regarding claim 15, Mazzarella-Nammi teaches:
The TCU switching apparatus[Mazzarella ¶024-25, mobile handed over to 124 second TCU at location 204C within second sub-area].

Regarding claim 16, Mazzarella-Nammi teaches:
The TCU switching apparatus of claim 14.
Mazzarella in this embodiment teaches a preset condition being location 204C however Figure 2 does not expressly show the mobile being handed over while within first sub-area.
Mazzarella in Figure 3 teaches wherein the first preset condition is that the first location is in the first sub-area and a distance between the first location and a boundary line between the first sub-area and the second sub-area is less than a preset distance when a message type of the first device message is a transaction message [¶0025-27, Figure 3, mobile device expressly handed over to e.g. second TCU RNC 126 at location 304C which is shown to be within first sub-area 322, and boundary line is edge of region 322, thus distance between mobile at 304C and edge of 322 is less than preset distance e.g. the distance of the radius of the coverage region 322 as set by RNC evidenced in Figure 3 by the dotted lines, and a message type of the message e.g. the measurement report from the UE is considered a transaction message as this term is not defined other than being “emergent” in the specification].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Mazzarella such that the handover occurs in the section of the first sub-area as in Figure 3. It would have been obvious to implement the handover at the specified region within the preset distance as in Mazzarella in order that proper route determined by base station and handover prepared in advance ¶0025-26.

Regarding claim 17, Mazzarella-Nammi teaches:
The TCU switching apparatus of claim 14.
Mazzarella in this embodiment teaches a preset condition being location 204C however Figure 2 does not expressly show the mobile being handed over while within first sub-area.
Mazzarella in Figure 3 teaches wherein the first preset condition is that the first location is in the first sub-area, and a distance between the first location and a boundary line between the first sub-area and a second sub-area is less than a preset distance, and the first TCU has a transaction message to [¶0025-33, Figure 3, mobile device begins handover process upon entering 322, wherein RNC 122 sends to second TCU RNC 126 a handover plan, mobile device 304B in first sub-area 322, and boundary line is edge of region 322, thus distance between mobile at 304C and edge of 322 is less than preset distance e.g. the distance of the radius of the coverage region 322 as set by RNC evidenced in Figure 3 by the dotted lines, and a base RNC i.e. first TCU has transaction message to send to the first device being the handover plan as in ¶0036 which can be considered a transaction message and sent to mobile device, considered to mean the first TCU has at one point during the determination a transaction message to send thus fulfilling the condition].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Mazzarella such that the handover occurs in the section of the first sub-area as in Figure 3. It would have been obvious to implement the handover at the specified region within the preset distance as in Mazzarella in order that proper route determined by base station and handover prepared in advance ¶0025-26.

Regarding claim 18, Mazzarella-Nammi teaches:
The TCU switching apparatus of claim 14, wherein the instructions further cause the TCU switching apparatus to be configured to delay handover when the first location of the first device meets the first preset condition, and a message sending and receiving status of the first TCU meets a third preset condition [Mazzarella ¶0037-41, base RNC may detect UE in location meeting first preset condition i.e. within one of cells 220, 222, 224 areas, and lists several condition including third preset condition related to message sending and receiving status of first TCU e.g. an active status as the first TCU is capable of receiving and sending a message and the preset condition is not yet defined].

Regarding claim 19, Mazzarella-Nammi teaches:
The TCU switching apparatus of claim 18, wherein the third preset condition is that the first TCU has not responded to a transaction message from the first device in the first sub-area [Mazzarella ¶0037-41 base RNC receives measurement information i.e. transaction message from UE and as in ¶0041 has not responded to the transaction message e.g. sent something back to the first device, thus the third preset condition is true and the handover is delayed, in other words there is no teaching of the base station responding to a transaction message, thus this preset condition is true when delaying the handover as in ¶0041, the RNC 122 first TCU not responding thus delaying the handover].

Regarding claim 21, Mazzarella-Nammi teaches:
The TCU switching apparatus of claim 14, wherein the information exchange area is based on a risk analysis requirement [risk analysis requirement is not defined thus Mazzarella ¶0021 the requirement to maintain connectivity of device is considered risk analysis requirement and information exchange area comprising the coverage regions is based on this requirement, examiner notes there is no step of determining a risk analysis requirement or what this term entails, thus maintaining connectivity and the regions in Figure 2 set up in order to fulfill this considered based on risk analysis requirement of losing connectivity, and the information exchange area is at least broadly based on coverage regions in Figure 2 being overlapping as the coverage regions do overlap thus this requirement is fulfilled].

Regarding claim 22, Mazzarella-Nammi teaches:
The TCU switching apparatus of claim 14, wherein the information exchange area comprises a part of a coverage area of the base station that does not overlap with a coverage area of another base station or the information exchange area comprises at least an overlapping area between a coverage area of an edge base station of the first TCU and a coverage area of an edge base station of the second TCU [Mazzarella Figure 2 information exchange area comprising 220, 222, 224 includes overlapping area of 222 and 224 wherein each RNC or TCU is associated with a base station as in Figure 1].

10, 12-13, 23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella (US 20140031044 A1) in view of Adachi (US 20190104450).

Regarding claim 10, Mazzarella teaches:
A message synchronization method, implemented by a first transportation control unit (TCU) [Figure 1, RNC e.g. RNC 122, being the base RNC considered first TCU] wherein the message synchronization method comprises: receiving a first device message from a first device located in a vehicle [¶0023-28, receiving RNC receives measurement report from UE 104, UE may be a vehicle and ¶0022 user may be located on a train or vehicle, and this is forwarded to a base RNC thus the base RNC receives the device message from the user device]; determining a location of the first device based on the first device message [location extracted from measurement report thus determined at base RNC ¶0023-33]; and sending the first device message of the first device to a second TCU when the location of the first device is in an information exchange area [¶0024-33, device information sent to neighbor RNC being the RNC 124 i.e. second TCU when traveling UE is in information exchange area comprising 220, 222, 224 in Figure 2], wherein the second TCU is a neighbor TCU of the first TCU in a traveling direction of the vehicle [Figure 2 Neighbor device 124 is second TCU neighboring TCU 122 in direction see 202 to 203 ¶0022]. 
Mazzarella teaches handing over a device in a vehicle to future TCUs but does not expressly teach forwarding a message received from the first device to the second TCU however Adachi teaches sending the first device message to a second TCU [¶0122-128, Figure 6, source network device 200-1 i.e. first TCU receives predetermined information from UE i.e. first device message, and sends this message to second TCU 200-2 ¶0127 ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella such that the handover notification includes device information as received from the device. Mazzarella teaches sending various information for facilitating a handover including information that may be included the measurement report from the UE but does not expressly teach the same information as received. It would have been obvious to modify this message to include at 

Regarding claim 12, Mazzarella-Adachi teaches:
The message synchronization method of claim 10, wherein the information exchange area is based on a risk analysis requirement [risk analysis requirement is not defined thus Mazzarella ¶0021 the requirement to maintain connectivity of device is considered risk analysis requirement and information exchange area comprising the coverage regions is based on this requirement, examiner notes there is no step of determining a risk analysis requirement or what this term entails, thus maintaining connectivity and the regions in Figure 2 set up in order to fulfill this considered based on risk analysis requirement of losing connectivity, and the information exchange area is at least broadly based on coverage regions in Figure 2 being overlapping as the coverage regions do overlap thus this requirement is fulfilled].

Regarding claim 13, Mazzarella-Adachi teaches:
The message synchronization method of claim 10, wherein the information exchange area comprises at least an overlapping area between a first coverage area of a first edge base station of the first TCU and a second coverage area of a second edge base station of the second TCU [Mazzarella Figure 2 information exchange area comprising 220, 222, 224 includes overlapping area of 222 and 224 of first and second TCUs wherein each TCU comprises edge base station see Figure 1-3].

Regarding claim 23, Mazzarella teaches:
A message synchronization apparatus. applied to a first TCU, wherein the message synchronization apparatus comprises: a processor; and a memory coupled to the processor and storing instructions that, when executed by the processor [Figure 1, RNC e.g. RNC 122, being the base RNC comprising hardware and instructions ¶0042], cause the message synchronization apparatus to be configured to: receive a first device message from a first device located in a vehicle [¶0024-28, receiving RNC receives measurement report from UE 104, UE may be a vehicle and ¶0022 user may be located on a train or vehicle, and this is forwarded to a base RNC thus the base RNC receives the device message from the user device]; determine a location of the first device based on the first device message [location extracted from measurement report thus determined at base RNC ¶0024-33]; and send a message of the first device to a second TCU when the location of the first device is in an information exchange area [¶0023-28, device information sent to neighbor RNC being the RNC 124 i.e. second TCU when traveling UE is in information exchange area comprising 220, 222, 224 in Figure 2], wherein the second TCU is a neighbor TCU of the first TCU in a traveling direction of the vehicle [Figure 2 Neighbor device 124 is second TCU neighboring TCU 122 in direction see 202 to 203 ¶0022]. 
Mazzarella teaches handing over a device in a vehicle to future TCUs but does not expressly teach forwarding a message received from the first device to the second TCU however Adachi teaches sending the first device message to a second TCU [¶0122-128, Figure 6, source network device 200-1 i.e. first TCU receives predetermined information from UE i.e. first device message, and sends this message to second TCU 200-2 ¶0127 ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella such that the handover notification includes device information as received from the device. Mazzarella teaches sending various information for facilitating a handover including information that may be included the measurement report from the UE but does not expressly teach the same information as received. It would have been obvious to modify this message to include at least information received in the measurement report to the target TCU as in Adachi to allow for efficient synchronization when performing handover ¶0022 in order to continue specific services at the UE.

Regarding claim 25, Mazzarella-Adachi teaches:
The message synchronization apparatus of claim 10, wherein the information exchange area is based on a risk analysis requirement [risk analysis requirement is not defined thus Mazzarella ¶0021 the requirement to maintain connectivity of device is considered risk analysis requirement and information exchange area comprising the coverage regions is based on this requirement, examiner notes there is no step of determining a risk analysis requirement or what this term entails, thus maintaining connectivity and the regions in Figure 2 set up in order to fulfill this considered based on risk analysis requirement of losing connectivity, and the information exchange area is at least broadly based on coverage regions in Figure 2 being overlapping as the coverage regions do overlap thus this requirement is fulfilled].

Regarding claim 26, Mazzarella-Adachi teaches:
The message synchronization apparatus of claim 23, wherein the information exchange area comprises at least an overlapping area between a first coverage area of a first edge base station and a second coverage area of a second edge base station, wherein the first TCU comprises the first edge base station, and wherein the second TCU comprises the second edge base station [Mazzarella Figure 2 information exchange area comprising 220, 222, 224 includes overlapping area of 222 and 224 of first and second TCUs wherein each TCU comprises edge base station see Figure 1-3].

Claim 11, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella (US 20140031044 A1) in view of Adachi (US 20190104450) and Nammi et al. (“Nammi”) (US 20160219457 A1).

Regarding claim 11, Mazzarella-Adachi teaches:
The message synchronization method of claim 10, wherein the second TCU is a neighbor TCU of the first TCU [[Mazzarella Figure 2 Neighbor device 124 is second TCU neighboring TCU 122 in direction see 202 to 203 ¶0022]].
Mazzarella-Adachi teaches forwarding a first device information to neighbor TCU but does not teach receiving a second device information after a handover from said TCU.
Nammi teaches further comprising receiving a second device message of the first device from the second TCU when the first device is handed over to the second TCU, wherein the second device message of the first device is received from the first device in the information exchange area [¶0121-125, a UE may send information i.e. second information to a network node e.g. RNC or TCU after a handover is performed thus the UE is at a new TCU, and ¶0125 wherein this information may be shared at the new serving TCU to neighboring network nodes which would include any neighboring node that handed over to the second TCU including a first TCU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarella such that second device information is forwarded to a first TCU after a handover. Mazzarella teaches handing over a mobile device to a second TCU in a handover. It would have been obvious to modify Mazzarella such that the second TCU, which is a neighbor to the first TCU, receives device information from the mobile after the handover and shares this with neighboring network node which may include the first TCU as in Nammi. In Nammi, a new serving TCU after a handover receives requests and receives device information then may share this with neighboring nodes. Since the first TCU as in Mazzarella which handed the device over to the second TCU is a neighboring node as already taught in Mazzarella, the modification is reasonable such that the neighboring node may be the previous node in order to avoid need for again reporting this information by the UE to the new TCU ¶0125 of Nammi.

Regarding claim 24, Mazzarella-Adachi teaches:
The message synchronization apparatus of claim 23, wherein the second TCU is a neighbor TCU of the first TCU [[Figure 2 Neighbor device 124 is second TCU neighboring TCU 122 in direction see 202 to 203 ¶0022]].
Mazzarella-Adachi teaches forwarding a first device information but does not teach receiving a second device information after a handover.
Nammi teaches wherein the instruction further cause the message synchronization apparatus to be configured to receive a second device message of the first device from the second TCU when the first device is handed over to the second TCU, wherein the second device message of the first device is received from the first device in the information exchange area [¶0121-125, a UE may send information i.e. second information to a network node after a handover is performed thus the UE is at a new TCU, and ¶0125 wherein this information may be shared at the new serving TCU to neighboring network nodes which would include any neighboring node that handed over to the second TCU including a first TCU].
.

Claim 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella (US 20140031044 A1) in view of Nammi et al. (“Nammi”) (US 20160219457 A1) and Craig et al. (“Craig”) (US 20090042572 A1).

Regarding claim 7, Mazzarella-Nammi teaches:
The TCU switching method of claim 5 comprising a first TCU [Mazzarella Figure 2 RNC 122 is first TCU].
Mazzarella teaches delaying handovers but not based on having a message to send however Craig teaches that this is a known technique in art related to hard handovers thus a handover is delayed during a third preset condition wherein the third preset condition is that the first network device has a transaction message to send to the first device [the background section ¶005-10 describes hard handovers which are known in the art to involve emptying a data buffer at source network controller during a download while a device is receiving information i.e. transaction messages, before handover is performed thus delaying handover, Figure 1A-1C].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a delay caused by having to send a message to the device in Mazzarella. It would have been obvious to implement elements of a hard handover in Mazzarella as in Craig who 

Regarding claim 20, Mazzarella-Nammi teaches:
The TCU switching apparatus of claim 18 comprising a first TCU [Mazzarella Figure 2 RNC 122 is first TCU].
Mazzarella teaches delaying handovers but not based on having a message to send however Craig teaches that this is a known technique in art related to hard handovers thus a handover is delayed during a third preset condition wherein the third preset condition is that the first network device has a transaction message to send to the first device [the background section ¶005-10 describes hard handovers which are known in the art to involve emptying a data buffer at source network controller during a download while a device is receiving information i.e. transaction messages, before handover is performed thus delaying handover, Figure 1A-1C].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a delay caused by having to send a message to the device in Mazzarella. It would have been obvious to implement elements of a hard handover in Mazzarella as in Craig who teaches this is conventional steps during a hard handover which is known in existing cellular systems to handle user mobility wherein handover is not performed i.e. delayed until all data is emptied from the source ¶002-5 thus being an obvious combination of prior art elements according to known techniques.


Examiner’s Note
	Examiner notes that instances of “when” with regards to the first and third preset conditions should be recited as “in response to determining” to avoid contingent limitations under MPEP 2111.04(II). Further, Applicant should define the different areas and sub-areas such that it is clear the relative sizes and locations of each as currently the areas can be any area related to TCUs. Examiner also recommends specifying the TCU such that it is different from a base station. Finally, Examiner recommends steps of defining a preset distance in claim 3-4 and a step of actually comparing a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110013586 ¶0068
US 20150078333 – Figure 1-5


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478